The plaintiffs contend that they were tenants of the defendant, and that they could not be ejected or deprived of the occupancy of the printing-office, because the defendant had not given them notice to quit.
Whether they were tenants entitled to notice we need not inquire, as they were not evicted or deprived of the occupancy. The defendant merely refused to perform the executory contract on his part, and he was justified in his refusal by the plaintiffs' violation of the contract in regard to payment. The defendant was to furnish fuel for the boiler, and a hand to run the boiler and press. This he properly refused to do, and the contract did not *Page 226 
provide that the plaintiffs might do it. Turning down the gas was a reasonable mode of preventing the plaintiffs' running the boiler and press, which they had no right to run.
Judgment for the defendant.
SMITH, J., did not sit: the others concurred.